                 Case 17-11106             Doc 44   Filed 04/01/19 Entered 04/01/19 14:45:23        Desc Main
                                                     Document     Page 1 of 14




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Katie L Vaughan                                 §     Case No. 17-11106
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 9,600.00                            Assets Exempt: 92,200.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 10,779.94           Claims Discharged
                                                                    Without Payment: 560,994.88

              Total Expenses of Administration: 2,220.06


                      3) Total gross receipts of $ 13,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 13,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-11106             Doc 44    Filed 04/01/19 Entered 04/01/19 14:45:23            Desc Main
                                                  Document     Page 2 of 14




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 381,505.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             2,220.06              2,220.06                 2,220.06

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                            50,000.00           52,290.54             52,290.54                10,779.94

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              49,569.63           38,409.65             38,409.65                     0.00

TOTAL DISBURSEMENTS                               $ 481,074.63         $ 92,920.25           $ 92,920.25           $ 13,000.00


                  4) This case was originally filed under chapter 7 on 04/07/2017 . The case was pending
          for 24 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/27/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                  Case 17-11106            Doc 44      Filed 04/01/19 Entered 04/01/19 14:45:23                   Desc Main
                                                        Document     Page 3 of 14




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                   UNIFORM                                       $ AMOUNT
                                                                           TRAN. CODE1                                    RECEIVED

    Real Estate                                                                1110-000                                        11,000.00

    Bank Account                                                               1129-000                                         2,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 13,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                         PAYEE                                   DESCRIPTION                         UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                  CLAIMANT                  TRAN.     SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                     CODE     (from Form 6D)

                  Ally, PO Box 380902
                  Bloomington, MN 55438-
                  0902                                               28,225.00                 NA                    NA              0.00




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-11106            Doc 44        Filed 04/01/19 Entered 04/01/19 14:45:23           Desc Main
                                                       Document     Page 4 of 14




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

              Plaza Home Mortgage, Mail
              Stop 1290 1 Corporate Drive,
              Ste 360 Lake Zurich, IL
              60047-8945                                          353,280.00                NA               NA               0.00

TOTAL SECURED CLAIMS                                            $ 381,505.00              $ 0.00           $ 0.00           $ 0.00


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Joji Takada                                2100-000                    NA           2,050.00           2,050.00           2,050.00


Associated Bank                            2600-000                    NA             170.06             170.06            170.06

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 2,220.06         $ 2,220.06        $ 2,220.06
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                 NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA               $ NA               $ NA              $ NA
FEES AND CHARGES



              EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-11106             Doc 44       Filed 04/01/19 Entered 04/01/19 14:45:23         Desc Main
                                                     Document     Page 5 of 14




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6E)              Claim)

                                                                      0.00                 NA             NA              0.00


            Internal Revenue Service,
            Department of the Treasury
            Kansas City, MO 64999-0010                          50,000.00                  NA             NA              0.00


1           Internal Revenue Service            5800-000               NA           52,290.54      52,290.54        10,779.94

TOTAL PRIORITY UNSECURED                                       $ 50,000.00        $ 52,290.54     $ 52,290.54      $ 10,779.94
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Capital One, PO Box 30285
            Salt Lake City, UT 84130-
            0285                                                  1,148.00                 NA             NA              0.00


            Capital One, PO Box 30285
            Salt Lake City, UT 84130-
            0285                                                  1,593.00                 NA             NA              0.00


            Capital One/Saks, 3455
            Highway 80 W Jackson, MS
            39209                                                  292.00                  NA             NA              0.00


            Chase Card, PO Box 15298
            Wilmington, DE 19850                                12,492.00                  NA             NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-11106             Doc 44      Filed 04/01/19 Entered 04/01/19 14:45:23       Desc Main
                                                    Document     Page 6 of 14




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Citibank, NA, c/o Midland
            Funding 2365 Northside Dr,
            #300 San Diego, CA 92108                            3,629.00                 NA             NA            0.00


            Citibank, NA, c/o Portfolio
            Recovery Assoc 120
            Corporate Blvd, Ste 100
            Norfolk, VA 23502                                   2,419.00                 NA             NA            0.00


            Citibank/Sears, c/o LVNV
            Funding, LLC PO Box 10497
            Greenville, SC 29603                                1,882.00                 NA             NA            0.00


            Comenity Bank, c/o Portfolio
            Recovery Assoc 120
            Corporate Blvd, Ste 100
            Norfolk, VA 23502                                   6,670.00                 NA             NA            0.00


            Comenity Bank/Meijer, PO
            Box 182789 Columbus, OH
            43218                                               1,349.00                 NA             NA            0.00


            Crate and Barrel, c/o Jefferson
            Capital Systems LLC 16
            Mcleland Rd Saint Cloud, MN
            56303                                                 913.00                 NA             NA            0.00


            DuPage Medical Group,
            15921 Collections Center Dr
            Chicago, IL 60693-0159                                644.40                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 17-11106             Doc 44      Filed 04/01/19 Entered 04/01/19 14:45:23       Desc Main
                                                    Document     Page 7 of 14




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            DuPage Medical Group,
            15921 Collections Center
            Drive Chicago, IL 60693-
            0159                                                1,751.23                 NA             NA            0.00


            Kohls/Capital One, PO Box
            3115 Milwaukee, WI 53201                              967.00                 NA             NA            0.00


            Kohls/Capital One, PO Box
            3115 Milwaukee, WI 53201                              364.00                 NA             NA            0.00


            Nordstrom/TD, 13531 E
            Caley Ave Englewood, CO
            80111                                                 358.00                 NA             NA            0.00


            Pottery Barn, c/o Jefferson
            Capital Systems LLC 16
            Mcleland Rd Saint Cloud, MN
            56303                                               1,184.00                 NA             NA            0.00


            SYNCB/Amer Eagle, PO Box
            965005 Orlando, FL 32896                               83.00                 NA             NA            0.00


            SYNCB/Gap, PO Box 965005
            Orlando, FL 32896                                     180.00                 NA             NA            0.00


            Synchrony Bank/Lowes, PO
            Box 965005 Orlando, FL
            32896                                                  98.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 17-11106             Doc 44       Filed 04/01/19 Entered 04/01/19 14:45:23        Desc Main
                                                     Document     Page 8 of 14




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            TD Bank USA/Target, PO
            Box 673 Minneapolis, MN
            55440                                                1,549.00                 NA              NA            0.00


            The Bureaus Inc, 650 Dundee
            Rd, Ste 370 Northbrook, IL
            60062                                                1,034.00                 NA              NA            0.00


            The Roomplace, c/o Jefferson
            Capital Systems 16 Mcleland
            Rd Saint Cloud, MN 56303                             1,404.00                 NA              NA            0.00


            WFFNB/Preferred Customer,
            800 Walnut St Des Moines,
            IA 50309                                             4,221.00                 NA              NA            0.00


            World Financial Network
            Bank, c/o Portfolio Recovery
            Assoc 120 Corporate Blvd,
            Ste 100 Norfolk, VA 23502                            3,345.00                 NA              NA            0.00


            Bureaus Investment Group
9           Portfolio No 15 Llc                 7100-000             NA                292.06        292.06             0.00


            CAPITAL ONE BANK
3           (USA), N. A.                        7100-000             NA              1,593.04       1,593.04            0.00


            CAPITAL ONE BANK
4           (USA), N. A.                        7100-000             NA              1,148.31       1,148.31            0.00


7           Capital One, N.A.                   7100-000             NA                364.10        364.10             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 17-11106             Doc 44       Filed 04/01/19 Entered 04/01/19 14:45:23          Desc Main
                                                     Document     Page 9 of 14




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

5           Cavalry Spv I, Llc                  7100-000               NA               557.24         557.24             0.00


            Comenity Capital
2           Bank/Paypal Credit                  7100-000               NA             3,546.81        3,546.81            0.00


            Internal Revenue Service            7100-000               NA             5,460.50        5,460.50            0.00


            Portfolio Recovery
10          Associates, Llc                     7100-000               NA             5,932.87        5,932.87            0.00


            Portfolio Recovery
11          Associates, Llc                     7100-000               NA             6,670.39        6,670.39            0.00


            Portfolio Recovery
12          Associates, Llc                     7100-000               NA               118.55         118.55             0.00


            Portfolio Recovery
13          Associates, Llc                     7100-000               NA               136.14         136.14             0.00


            Portfolio Recovery
14          Associates, Llc                     7100-000               NA               200.57         200.57             0.00


6           Td Bank, Usa                        7100-000               NA             1,579.47        1,579.47            0.00


8           Wells Fargo Bank, N.A.              7100-000               NA             4,221.84        4,221.84            0.00


            Internal Revenue Service            7300-000               NA             6,587.76        6,587.76            0.00

TOTAL GENERAL UNSECURED                                        $ 49,569.63        $ 38,409.65      $ 38,409.65           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                         Page:       1
                                           Case 17-11106              Doc 44   Filed 04/01/19 Entered 04/01/19 14:45:23                                       Desc Main
                                                                                           FORM 1
                                                                                Document
                                                                       INDIVIDUAL            PageRECORD
                                                                                  ESTATE PROPERTY 10 of 14
                                                                                                         AND REPORT
                                                                                                   ASSET CASES
                                                                                                                                                                                                             Exhibit 8
Case No:              17-11106                        PSH              Judge:        Pamela S. Hollis                              Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Katie L Vaughan                                                                                              Date Filed (f) or Converted (c):   04/07/2017 (f)
                                                                                                                                   341(a) Meeting Date:               05/11/2017
For Period Ending:    03/27/2019                                                                                                   Claims Bar Date:                   10/19/2017


                                   1                                                2                             3                             4                          5                             6

                         Asset Description                                        Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                  Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                               Assets
                                                                                                           and Other Costs)

  1. Real Estate                                                                         389,000.00                   155,000.00                                                11,000.00                          FA

     22520 Oakfield Drive, Frankfort, IL 60423
  2. Vehicle                                                                              12,000.00                         0.00                                                       0.00                        FA

     2013 Cadillac SRX, 75,000 mileage
  3. Household Goods Furnishings                                                           1,200.00                         0.00                                                       0.00                        FA

     Used couches, dining room set, dressers
  4. Electronics                                                                           1,200.00                         0.00                                                       0.00                        FA

     Cell phones, refridgerator, television, CD player, DVD player,
     Stereo
  5. Clothing                                                                                 300.00                        0.00                                                       0.00                        FA

     Used everyday work clothes
  6. Jewelry                                                                                  500.00                        0.00                                                       0.00                        FA

     Wedding ring
  7. Bank Account                                                                          3,000.00                     1,870.00                                                 2,000.00                          FA

     Checking Chase Bank
  8. Bank Account                                                                             470.00                        0.00                                                       0.00                        FA

     Savings Chase Bank
  9. IRA ERISA Keough Pension Profit Sharing Plan                                         70,000.00                         0.00                                                       0.00                        FA

     401k Gould & Ratner
INT. Post-Petition Interest Deposits (u)                                                  Unknown                           N/A                                                        0.00                    Unknown


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $477,670.00                $156,870.00                                                 $13,000.00                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)



      UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                     Page:    2
                                       Case 17-11106              Doc 44         Filed 04/01/19 Entered 04/01/19 14:45:23                Desc Main
                                                                                  Document     Page 11 of 14
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                      Exhibit 8
Look to sell primary real estate. - Joji Takada 7/18/2017

Settlement discussions with Debtor re: primary residence. - Joji Takada 10/27/2017

Settled interest in home; Awaiting final payment. - Joji Takada 12/15/17

Settled interest in home; Awaiting final payment. - Joji Takada 3/13/18

Confirming with tax professional re: returns. - Joji Takada 7/16/2018

TFR in process. - Joji Takada 10/26/2018




Initial Projected Date of Final Report (TFR): 10/31/2018            Current Projected Date of Final Report (TFR): 10/31/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                    Page:           1
                                         Case 17-11106                Doc 44 Filed 04/01/19
                                                                                          FORM 2Entered 04/01/19 14:45:23                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-11106                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Katie L Vaughan                                                                                             Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX0510
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3976                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/27/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   09/18/17             1         Katie Vaughan                             Settlement payment                                      1110-000                $10,000.00                                $10,000.00
                                                                            Debtor's buyout of estate's
                                                                            interest in primary residence
   10/06/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $10.00            $9,990.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $14.85            $9,975.15
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $14.35            $9,960.80
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $14.81            $9,945.99
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $14.79            $9,931.20
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $13.34            $9,917.86
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/06/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $14.74            $9,903.12
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/16/18                       Katie Vaughan                             Settlement payment                                                                $3,000.00                               $12,903.12
                                                                            Final installment payment re:
                                                                            settlement of primary residence
                                                                            and nonexempt bank funds
                                                                            Gross Receipts                             $3,000.00

                        1                                                   Real Estate                                $1,000.00    1110-000

                        7                                                   Bank Account                               $2,000.00    1129-000

   05/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                          $16.41          $12,886.71
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                          $13,000.00               $113.29
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                   Page:           2
                                         Case 17-11106                Doc 44 Filed 04/01/19
                                                                                          FORM 2Entered 04/01/19 14:45:23                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-11106                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Katie L Vaughan                                                                                             Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX0510
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3976                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/27/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $19.16          $12,867.55
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/09/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $18.51          $12,849.04
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $19.10          $12,829.94
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/14/19           1001        Joji Takada                               Final distribution per court                            2100-000                                     $2,050.00           $10,779.94
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   01/14/19           1002        Internal Revenue Service                  Final distribution per court                            5800-000                                    $10,779.94                 $0.00
                                  P.O. Box 7317                             order.
                                  Philadelphia, PA 19101-7317


                                                                                                              COLUMN TOTALS                                $13,000.00           $13,000.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $13,000.00           $13,000.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $13,000.00           $13,000.00




                                                                                    Page Subtotals:                                                              $0.00          $12,886.71
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                           Page:     3
                                 Case 17-11106    Doc 44          Filed 04/01/19 Entered 04/01/19 14:45:23         Desc Main
                                                                   Document     Page 14 of 14
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0510 - Checking                                        $13,000.00               $13,000.00                $0.00
                                                                                                         $13,000.00               $13,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $13,000.00
                                            Total Gross Receipts:                     $13,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 14)
